The defendant's appeal is from an alleged erroneous ruling that the articles mentioned in schedule two, more than one hundred in number, were not the property of defendant.
It is found as a fact by the Court, that these "articles were in no way connected with the foundry or buildings, but were patterns or moulds and tools which were movable." This disposes of the question as to their being fixtures, and determines the plaintiff's property therein.
There is no error, and the judgment is affirmed.
No error.                                       Affirmed. *Page 272